Citation Nr: 0111694	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East (USAFFE) from December 20, 1941 to 
September 26, 1942 and had also had recognized guerilla 
service from April 11, 1945 to February 27, 1946.  He was a 
Prisoner of War of the Japanese Government from April 9, 1942 
to September 26, 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1999, the RO 
denied service connection for the cause of the veteran's 
death and also denied entitlement to DIC under the provisions 
of 38 U.S.C. § 1318.  The appellant has perfected an appeal 
with the July 1999 rating decision.  



FINDINGS OF FACT

1.  The veteran died in May 1997 at the age of 79; the 
immediate cause of his death was cardio-pulmonary arrest, the 
antecedent causes was hyperosmolar non ketotic diabetic coma 
and the underlying cause of death was diabetes mellitus II.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The veteran was not hypothetically entitled to a 100 
percent schedular rating or a total rating for compensation 
based on individual unemployability for 10 or more years 
prior to his death.

4.  The appellant has not alleged clear and unmistakable 
error in any prior RO or Board decision.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.312 (2000).  

2.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an Affidavit for Philippine Army Personnel completed by 
the veteran in February 1946, he reported that his only 
illness during service consisted of malaria.

In a certificate of honorable discharge from the Commonwealth 
of the Philippines Army, dated in February 1946, it was 
reported that the veteran had no wounds or sicknesses during 
service and that his health was good.

The veteran's original claim for benefits was received in 
April 1982.  He made no mention to diabetes mellitus.

In a May 1982 clinical record, T.B. Lomibao, M.D., reported 
the results of an examination that month.  Diabetes melitis 
was not diagnosed.  The diagnoses included hearing loss in 
the left ear, recurrent malaria, chronic rheumatoid 
arthritis, and avitaminosis.  It was noted that the veteran's 
present illness began in 1942 when the veteran was a POW of 
the Japanese government.  Dr. Lamibao added that the veteran 
had consulted "a physician" in 1970 due to dizziness, body 
weakness, insomnia, anorexia, and severe swelling of the 
upper and lower extremities.

Affidavits from two fellow serviceman, which were received in 
September 1982, attest to the fact that the veteran was 
beaten while he was a POW for the Japanese government.  They 
did not report the presence of diabetes mellitus.

A VA examination was conducted in November 1982.  The veteran 
reported no history of medical treatment.  On examination 
there was reportedly no evidence of endocrine disorder.  The 
diagnoses were hyperopic compound astigmatism, chronic 
suppurative otitis media, essential hypertension, 
pneumonitis, benign prostatic hypertrophy, hypertrophic 
degenerative disease of the lumbar spine and both 
sacroiliacs, and no medical evidence of the current existence 
of any disability resulting from nutritional deficiency, 
forced labor or inhumane treatment while a POW.  A urinalysis 
was negative for glucose.  There were no other findings 
reported referable to diabetes mellitus.

In December 1987, Dr. Lomibao reported that he had seen the 
veteran in November 1987.  Diagnoses included post-traumatic 
osteoarthritis of the right hand and lower extremities, 
rheumatoid arthritis of the back, knees and ankles, 
avitaminosis, hearing loss in the left ear, essential 
hypertension, pellagra, urinary tract infection, prostatic 
hypertrophy, hypertrophic degenerative disease of the lumbar 
spine and poor vision.  The doctor noted that the present 
illness started in 1942 while the veteran was a POW.  He 
again reported that the veteran had consulted "a physician" 
in 1970.  In addition to the symptoms reported in the earlier 
report, Dr. Lambibao, related that the 1970 treatment had 
also been for headaches.

A VA POW protocol examination was conducted in February 1988.  
The diagnoses were mild essential hypertension, mild urinary 
tract infection, arthritis of both hips and knees, a cataract 
in the left eye and hyperopia.  The examiner specifically 
noted that there was no evidence of beriberi, malnutrition, 
anxiety state, malaria, left otitis media, pellagra or post-
traumatic osteoarthritis of the right hand and lower leg.  A 
urinalysis was negative for sugar.  Blood testing revealed a 
glucose level of 86.4 milligrams per deciliter.  There were 
no other findings reported referable to diabetes mellitus.

In a statement dated in January 1989, Dr. Lomibao reported 
the results of an examination conducted in September 1988.  
He noted that the veteran had post-traumatic osteoarthritis 
of the upper and lower extremities, rheumatoid arthritis of 
the back, knees and ankles, avitaminosis, hearing loss in the 
left ear, essential hypertension, pellagra, urinary tract 
infection, prostatic hypertrophy, hypertrophic degenerative 
disease of the lumbar spine, poor vision, anxiety states of 
nervousness, amnesia and depressive neurosis, insomnia, 
anorexia, peripheral neuropathy and irritable bowel syndrome.  
Again the doctor noted that the present illness began in 1942 
as a result of POW experiences.  He reported no findings 
referable to diabetes mellitus.

A VA examination was conducted in March 1989.  The veteran 
again reported no history of medical treatment.  A urinalysis 
was negative for glucose.  The diagnoses were hypertrophic 
degenerative disease of the lumbar spine with bilateral 
sacroiliac arthritis by X-ray, and no clinical evidence of 
residuals of beriberi, post-traumatic arthritis, malnutrition 
with avitaminosis, pellagra, peripheral neuropathy or 
irritable bowel syndrome found.  There were no reported 
findings referable to diabetes mellitus.

In September 1990, Antonio Villanueva, M.D. reported the 
results of an examination conducted that month.  A urinalysis 
was negative for sugar.  There were no reported findings 
referable to diabetes.  The diagnoses were essential 
hypertension, cardiac distress, hypertrophic degenerative 
disease of the lumbar spine with lumbosacral and bilateral 
sacroiliac arthritis, urinary tract infection and general 
debility.  

In September 1991, Dr. Lomibao, reported that he had been 
treating the veteran for about nine years.  Diagnoses were 
avitaminosis with malnutrition, psychotic disorders, anxiety 
states, depressive neurosis, rheumatoid arthritis, pellagra, 
dry beriberi, essential hypertension, malaria and benign 
prostatic hypertrophy.  The present illness was noted to have 
occurred in 1942.  

A VA examination was conducted in July 1992.  The diagnoses 
were no residuals of avitaminosis/malnutrition, no residuals 
of beriberi and no residuals of pellagra.  

The certificate of the veteran's death shows that he died on 
May [redacted], 1997, at Specialist Group Hospital.  The immediate 
cause of the veteran's death was cardio pulmonary arrest.  
The antecedent cause of death was hyperosmolar non-ketotic 
diabetic coma.  The underlying cause of death was listed as 
diabetes mellitus II.

At the time of the veteran's death, service connection was 
not in effect for any disabilities and no claims were 
pending.

A medical abstract from Specialist Group Hospital, shows that 
the veteran was diagnosed as having hyperosmolar non-ketotic 
diabetic coma.  The pertinent findings were that the veteran 
was comatose, febrile, and in "CP" distress.  Clinical 
records of blood gas analysis conducted in May 1997 were 
submitted.  

In January 1999, Dr. Lomibao certified that he had been the 
veteran's family physician and had treated him "since he was 
discharged from the Japanese concentration camp" but there 
were times when other doctors treated the veteran also.  

In February 1999, Dr. Lomibao reported that he had treated 
the veteran in May 1982, December 1987, January 1989, 
September 1990, and September 1991.  He reported the 
following diagnoses: avitaminosis, psychotic disorder, 
anxiety state, depressive neurosis, chronic rheumatoid 
arthritis, pellagra, dry beriberi, essential hypertension, 
malaria, benign prostatic hypertrophy, cardiac distress, 
hypertrophic degenerative disease, urinary tract infection, 
general disability, arthritis of the lumbar spine, poor 
vision, hearing loss in the left ear, post-traumatic 
osteoarthritis of the right hand and lower extremities, 
prostatic hypertrophy and irritable bowel syndrome.  He noted 
that the illnesses had started in 1942.  

In September 1999, Dr. Lomibao wrote that he had rendered 
consultation and treatment to the veteran since the veteran's 
discharge from the Japanese concentration camp.  


Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the appellant's application appears to be 
complete.  The RO advised her of the evidence needed to 
substantiate her claim in a letter sent to her in April 1998, 
and in the statement of the case issued in December 1999.  

The RO sought records of the veteran's terminal 
hospitalization.  There have been no reports of VA treatment, 
and all reported VA examination reports are part of the 
record.  Records from the veteran's private physicians are 
part of the claims folder.  

The record suggests that there may be additional private 
treatment records not contained in the claims folder.  Dr. 
Lomibao, has on occasion reported that the veteran was 
treated by "a physician" in 1970, and that he had treated 
the veteran since his return from imprisonment by the 
Japanese during World War II.  

The 1970 record is not part of the claims folder, nor are 
there any records of treatment by Dr. Lomibao prior to 1982.  
However, the appellant has not provided any specific 
information as to 1970 treatment so as to permit the RO to 
seek that record.  While Dr. Lomibao has suggested rather 
vaguely that he treated the veteran prior to 1982, he has 
provided other specific statements showing that he did not 
treat the veteran prior to 1982.  The record does contain 
reports of treatment on all of the specific dates reported by 
Dr. Lomibao.  Further, Dr. Lomibao has not reported any 
treatment for the fatal diabetes mellitus, so that records of 
treatment by "a physician" in 1970 or by Dr. Lomibao prior 
to 1982, would not be relevant to the appellant's claim.



Service Connection for Cause of Death

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2000).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive  
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R.  
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the  
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition  
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000);  
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,  
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as  
amended at 38 U.S.C.A. §§ 5107(b)); 38 C.F.R. §§ 3.102, 4.3  
(2000).

Analysis

The undisputed evidence is that the underlying cause of the 
veteran's death was Type II, Diabetes Mellitus.  The first 
evidence of this disease was reported in the terminal 
hospital record more than 50 years after service.

Neither the appellant, the lay observers, nor the medical 
care providers reported the presence of diabetes mellitus 
prior to the time of the veteran's terminal hospitalization.  
There is also no lay or medical evidence linking the fatal 
diabetes mellitus to service.

The appellant's principal contention is that service 
connection should be granted because of the veteran's 
prisoner of war status.  While the veteran has been found to 
have been a prisoner of the Japanese government, diabetes 
mellitus II is not a disease presumptive to POWs.  Thus, 
there is no basis for a grant of service connection for 
diabetes mellitus II under 38 C.F.R.  § 3.309(c) (providing a 
rebuttable presumption that listed diseases becoming manifest 
at any time during a former prisoner of war's lifetime are 
service connected).

Diabetes mellitus is among the chronic diseases subject to 
presumptive service connection under the provisions of § 
3.307(a), there is no competent medical or lay evidence of 
diabetes mellitus during service or to a compensable degree 
within the three-year presumptive post-service period.  None 
of the medical evidence associated with the claims file 
includes any references to diabetes mellitus prior to the 
final hospitalization.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.

Criteria

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  

The Court has held that, under the umbrella of a general 38 
U.S.C.A. § 1318 DIC claim, a VA claimant may receive DIC 
under any one of the three following theories: (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for CUE in previous final RO decisions and 
certain previous final BVA  decisions; or (3) if, on 
consideration of the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for at least 
the 10 years immediately preceding the veteran's death.  Cole 
v. West, 13 Vet. App. 268 (1999); cf. Marso v. West, 13 Vet. 
App. 260, 267 (1999). 

A final rule effective January 21, 2000, amended 38 C.F.R. § 
3.22 to define the term "entitled to receive" as meaning:

(1)  VA was paying the compensation to 
the veteran's dependents; 

(2)  VA was withholding the compensation 
under authority of 38 U.S.C.  5314 to 
offset an indebtedness of the veteran; 

(3)  The veteran had applied for 
compensation but had not received  total 
disability compensation due solely to 
clear and unmistakable error  in a VA 
decision concerning the issue of service 
connection, disability  evaluation, or 
effective date; 

(4)  The veteran had not waived retired 
or retirement pay in order to  receive 
compensation; 

(5)  VA was withholding payments under 
the provisions of 10 U.S.C.  1174(h)(2); 

(6)  VA was withholding payments because 
the veteran's whereabouts  was unknown, 
but the veteran was otherwise entitled to 
continued payments  based on a total 
service-connected disability rating; or 

(7)  VA was withholding payments under 38 
U.S.C. 5308 but determines  that benefits 
were payable under 38 U.S.C. 5309.

65 FR 3388 (January 21, 2000).  

As the appellant filed her claim for DIC in April 1998, 
however, the old version may be applied to her claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  As interpreted 
by the Court, the old version envisioned hypothetical 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See 
Marso.  This version is more expansive than the new version 
and is thus more favorable to the appellant.


Analysis

The evidence shows that, at the time of the veteran's death 
in May 1997, he was not in receipt of, and was not entitled 
to receive, compensation for any service connected 
disability.  Thus, he was not in receipt of a total service-
connected disability for a period of 10 or more years 
immediately preceding his death.

The remaining question is whether he was entitled to receive 
a total service connected disability rating for 10 years or 
more prior to his death.  The record shows that the RO denied 
service connection for all disabilities for which the veteran 
sought service connection during his lifetime.  There is 
nothing in the record to suggest that he would have been 
entitled to service connection for other disabilities had he 
claimed such entitlement.  Where, as in the present case, an 
appellant did not at any point even identify any RO decision 
that she wished to challenge for CUE in a prior RO decision 
and did not provide the requisite specificity as to why her 
38 U.S.C.A. § 1318 CUE theory should be successful and would 
have sustained her claim, the Court held that a CUE matter 
was not pending before the  Board.  Cole v West, 13 Vet. App. 
268, 277 (1999).  

The appellant has not made any specific claim that there was 
clear and unmistakable error in any of the rating decisions 
that denied entitlement to service connection during the 
veteran's lifetime.  As the veteran was not rated by VA as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death, there is no legal basis for 
entitlement to DIC under 38 U.S.C.A. § 1318.  The Court has 
held that where, as in this appellant's case, the law and not 
the evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown,  6 Vet.  App. 426, 430 (1994).

The Court has held that a 38 U.S.C.A. § 1318 hypothetically 
"entitled to receive" claim is analogous to a CUE-based 38 
U.S.C.A. § 1318 "entitled to receive" claim and, for that 
reason, requires that a claimant must set forth how, based on 
the evidence in the veteran's claims file, or under VA's 
control, at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death.  Cole at 278.  The Court specifically 
indicated that it is the  "claimant's responsibility before 
the BVA decision to provide the specificity of detail 
required" in order to obtain an adjudication of a particular 
38 U.S.C.A. § 1318 hypothetically "entitled to receive" 
theory.  Id at 279. 

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the claim for service connection for DIC 
benefits under the provisions of 38 U.S.C. § 1318 must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

